                                   UNITED STATES DISTRICT COURT
                                        DISTRICT OF MAINE

M. JEANIE D.,                                          )
                                                       )
                           Plaintiff                   )
                                                       )
v.                                                     )         No. 2:19-cv-00193-GZS
                                                       )
ANDREW M. SAUL,                                        )
Commissioner of Social Security,1                      )
                                                       )
                           Defendant                   )


                             REPORT AND RECOMMENDED DECISION2


         This Social Security Disability (“SSD”) and Supplemental Security Income (“SSI”) appeal

raises the question of whether the administrative law judge (“ALJ”) supportably found the plaintiff

capable of performing past relevant work. The plaintiff seeks remand on the basis that the ALJ

“erroneously evaluated the opinion evidence of record[,]” specifically, that of treating provider

Jennifer Pyenta, D.O, and agency nonexamining consultants Robert Hayes, D.O., and Edward

Ringel, M.D. Itemized Statement of Specific Errors (“Statement of Errors”) (ECF No. 13) at 1, 7-

10.    I find no reversible error and, accordingly, recommend that the court affirm the

commissioner’s decision.




1
 Pursuant to Federal Rule of Civil Procedure 25(d), Andrew M. Saul is substituted as the defendant in this matter.
2
 This action is properly brought under 42 U.S.C. §§ 405(g) and 1383(c)(3). The commissioner has admitted that the
plaintiff has exhausted her administrative remedies. The case is presented as a request for judicial review by this court
pursuant to Local Rule 16.3(a)(2), which requires the plaintiff to file an itemized statement of the specific errors upon
which she seeks reversal of the commissioner’s decision and to complete and file a fact sheet available at the Clerk’s
Office, and the commissioner to file a written opposition to the itemized statement. Oral argument was held before
me pursuant to Local Rule 16.3(a)(2)(D), requiring the parties to set forth at oral argument their respective positions
with citations to relevant statutes, regulations, case authority, and page references to the administrative record.



                                                           1
       Pursuant to the commissioner’s sequential evaluation process, 20 C.F.R. §§ 404.1520,

416.920; Goodermote v. Sec’y of Health & Human Servs., 690 F.2d 5, 6 (1st Cir. 1982), the ALJ

found, in relevant part, that the plaintiff met the insured status requirements of the Social Security

Act through December 31, 2021, Finding 1, Record at 12; that she had the severe impairments of

degenerative disc disease, degenerative joint disease, and migraine headaches, Finding 3, id.; that

she had the residual functional capacity (“RFC”) to perform light work as defined in 20 C.F.R.

§§ 404.1567(b) and 416.967(b) except that she could frequently balance, occasionally climb,

stoop, kneel, crouch, and crawl, and tolerate frequent exposure to extreme cold, vibration, dust,

odors, fumes, other pulmonary irritants, and hazards such as unprotected heights or moving

mechanical parts, Finding 5, id. at 15; that she was capable of performing past relevant work as a

Small Parts Assembler, Cashier I, Receptionist, Department Manager, and Assistant Manager,

Retail Sales, Finding 6, id. at 18; and that she, therefore, had not been disabled from August 6,

2016, her alleged onset date of disability, through the date of the decision, June 26, 2018, Finding

7, id. at 18-19. The Appeals Council declined to review the decision, id. at 1-3, making the

decision the final determination of the commissioner, 20 C.F.R. §§ 404.981, 416.1481; Dupuis v.

Sec’y of Health & Human Servs., 869 F.2d 622, 623 (1st Cir. 1989).

       The standard of review of the commissioner’s decision is whether the determination made

is supported by substantial evidence. 42 U.S.C. §§ 405(g), 1383(c)(3); Manso-Pizarro v. Sec’y of

Health & Human Servs., 76 F.3d 15, 16 (1st Cir. 1996). In other words, the determination must

be supported by such relevant evidence as a reasonable mind might accept as adequate to support

the conclusion drawn. Richardson v. Perales, 402 U.S. 389, 401 (1971); Rodriguez v. Sec’y of

Health & Human Servs., 647 F.2d 218, 222 (1st Cir. 1981).




                                                  2
       The ALJ reached Step 4 of the sequential evaluation process, at which stage the claimant

bears the burden of proving inability to return to past relevant work. 20 C.F.R. §§ 404.1520(f),

416.920(f); Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). At this step, the commissioner must

make findings of the plaintiff’s RFC and the physical and mental demands of past work and

determine whether the plaintiff’s RFC would permit performance of that work. 20 C.F.R.

§§ 404.1520(f), 416.920(f); Social Security Ruling 82-62 (“SSR 82-62”), reprinted in West’s

Social Security Reporting Service Rulings 1975-1982, at 813.

                                          I. Discussion

       The plaintiff argues that the ALJ “erroneously evaluated the opinion evidence of record in

determining [the plaintiff]’s RFC[,]” Statement of Errors at 4 (boldface omitted), specifically, by

according little weight to the opinion of her treating physician, Dr. Pyenta, and great weight to the

opinions of the agency nonexamining consultants, Drs. Hayes and Ringel, see id. at 7-9. For the

reasons that follow, I find no reversible error in the ALJ’s weighing of the opinion evidence.

       The plaintiff’s bid for remand, accordingly, amounts to an unavailing invitation to the court

to reweigh that evidence. See Rodriguez, 647 F.2d at 222 (“The Secretary may (and, under his

regulations, must) take medical evidence. But the resolution of conflicts in the evidence and the

determination of the ultimate question of disability is for him, not for the doctors or for the

courts.”); Malaney v. Berryhill, No. 2:16-cv-00404-GZS, 2017 WL 2537226, at *2 (D. Me. June

11, 2017) (rec. dec., aff’d July 11, 2017), aff’d, No. 17-1889, 2019 WL 2222474 (1st Cir. May 15,

2019) (“The mere fact that a claimant can point to evidence of record supporting a different

conclusion does not, in itself, warrant remand.”).




                                                 3
                                A. Treatment of Treating Source

       Dr. Pyenta first examined the plaintiff on January 30, 2018, noting that she appeared to be

“in no acute distress” and recommending, with regard to her “chronic headaches[,]” that she “try[]

to decrease her butalbital use[,]” see a neurologist, and “try Botox injections[,]” which the plaintiff

told Dr. Pyenta “she would be afraid to try[.]” Record at 606, 610, 612. On March 28, 2018, the

plaintiff followed up with Dr. Pyenta regarding, inter alia, her “headaches . . . [and] back pain[.]”

Id. at 621. As part of her assessment/plan, Dr. Pyenta described the plaintiff as having “[k]nown

facet disease and moderate lumbar stenosis with worsening symptoms, especially on the RLE

[right lower extremity,]” and noted that she would order a new MRI of her lumbar spine. Id. at

624.

       On April 25, 2018, the plaintiff saw Dr. Pyenta for her annual examination, see id.,

following which Dr. Pyenta concluded, in relevant part:

       3. DDD (degenerative disc disease), lumbar

       Pain meds per pain clinic. Advised to call radiology for MRIs on disc. As far as
       determining functional capacity for disability, I will either arrange for a referral or
       have her return to this office for a visit dedicated to that evaluation.

       4. Cervicogenic headache

       Consider interventional procedures for cervical spine. She will discuss with pain
       clinic.

Id. at 629 (boldface in original).

       Dr. Pyenta then submitted a Medical Source Statement of Ability to do Work-Related

Activities (Physical) (“MSS”) dated May 3, 2018, in support of the plaintiff’s application for

disability benefits. See id. at 632-37. She assessed significant limitations in nearly all areas of

physical function, including lifting/carrying, sitting/standing/walking, and use of hands and feet,


                                                  4
as well as postural and environmental limitations. See id. With respect to five of the seven

categories listed on the form, all but sitting/standing/walking and hearing/vision, she provided the

following responses to prompts for “medical or clinical findings which support” the assessed

limitations:3

         I. LIFTING/CARRYING

         ....

         MRI cervical spine – multilevel disc + facet degeneration

         MRI lumbar spine – multilevel disc + facet disease nerve root impingement of L5-
         S1 mild lumbar stenosis

         ....

         III. USE OF HANDS

         ....

         Patient develops headaches + migraines with reaching/pushing/pulling due to
         cervical spine disc disease. She also has pain/stiffness in the hands.

         IV. USE OF FEET

         ....

         Use of feet sometimes causes pain in the low back due to disc disease. She also has
         left hip pain due to arthritis in the left hip. She feels at times her muscle strength is
         decreased.

         V. POSTURAL LIMITATIONS

         ....

         Due to chronic neck + back pain from disc disease of the spine she will have pain
         or be unable to perform most of the above activities. She is/will be susceptible to
         further injury[.]

3
  With respect to Category II, sitting/standing/walking, Dr. Pyenta did state, in response to the question, “If the total
time for sitting, standing and walking does not equal or exceed 8 hours, what activities is the individual performing
for the rest of the 8 hours?”: “house chores – Cooking, dishes, taking care of dogs (can no longer walk the dog due to
pain)[,] laying down up to 3-4 hours during the day[.]” Record at 633. With respect to Category VI, she indicated
that she had not evaluated the plaintiff’s hearing and vision. See id. at 635.

                                                           5
         ....

         VII. ENVIRONMENTAL LIMITATIONS

         ....

         Chronic joint pain (hands/hips) aggravated by driving – specifically gripping
         steering wheel and sitting over 30 minutes causes back + neck pain, joint pain
         exacerbated by extremes in temperature/humidity. Migraines triggered by some
         fumes/smells and any activity that involves reaching arms out even at waist level –
         such as keyboarding, using cash register, assembly line type work will cause neck
         pain + trigger headaches due to lumbar disc disease. She would be at risk for injury
         at unprotected heights.

Id.4

         The ALJ accorded “[l]ittle weight” to the Pyenta opinion, explaining:

         This report appears to be based heavily on the [plaintiff]’s own reporting of her
         conditions and is inconsistent with the medical evidence as well as the [plaintiff]’s
         presentation at her hearing. For example, Dr. Pyenta suggested the [plaintiff] would
         sit for approximately 20-30 minutes at a time, which is inconsistent with the fact
         that [she] was able to sit comfortably for the duration of her 40 minute hearing.
         (Hearing Testimony).

Id. at 17-18.

         For cases filed on or before March 27, 2017, as is the case here, see id. at 10, a treating

source’s medical opinion on the nature and severity of a claimant’s impairments is entitled to

controlling weight if it is “well-supported by medically acceptable clinical and laboratory

diagnostic techniques and . . . not inconsistent with the other substantial evidence in [the

claimant’s] case record[.]” 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). When a treating source’s

opinion is not given controlling weight, however, it is weighed in accordance with enumerated


4
   Notably, Dr. Pyenta affirmatively identified on the form no problems in the plaintiff’s ability to perform activities
“like shopping[,]” “travel[ing] without a companion for assistance[,]” “ambulat[ing]without using a wheelchair,
walker, or 2 canes or 2 crutches[,]” “walk[ing] a block at a reasonable pace on rough or uneven surfaces[,]” “us[ing]
standard public transportation[,]” “climb[ing] a few steps at a reasonable pace with the use of a single hand rail[,]”
“prepar[ing] a simple meal & feed[ing] . . . herself[,]” “car[ing] for [her] personal hygiene[,]” or “sort[ing], handl[ing],
or us[ing]paper/files[.]” Record at 637.


                                                             6
factors. See id.5 An ALJ may give the opinion little weight or reject it, provided that he or she

supplies “good reasons” for so doing. See, e.g., id. (“[The commissioner] will always give good

reasons in [his] notice of determination or decision for the weight [he] give[s] [a claimant’s]

treating source’s opinion.”); Social Security Ruling 96-8p, reprinted in West’s Social Security

Reporting Service Rulings 1983-1991 (Supp. 2019) (“SSR 96-8p”), at 149 (an ALJ can reject a

treating source’s opinion as to RFC but “must explain why the opinion was not adopted”). Slavish

discussion of the relevant factors is not required. See, e.g., Golfieri v. Barnhart, No. 06-14-B-W,

2006 WL 3531624, at *4 (D. Me. Dec. 6, 2006) (rec. dec., aff’d Dec. 29, 2006).

         The plaintiff does not contend that the ALJ was required to give controlling weight to the

Pyenta opinion. See Statement of Errors at 7-10.                 However, she asserts that (i) the sole cited

example of inconsistency – that she sat comfortably for a 40-minute hearing – is unsupported by

substantial evidence, (ii) the ALJ erred in characterizing Dr. Pyenta’s opinion as heavily based on

her subjective complaints, (iii) the ALJ failed to address the manipulative limitations that Dr.

Pyenta assessed, and (iv) the ALJ erroneously discounted limitations stemming from her migraine

headaches on the bases that she had both declined treatment and had gaps in treatment for that

condition. See id. I find no reversible error.

         The plaintiff first contends that the ALJ’s finding that she “was able to sit comfortably for

the duration of her 40 minute hearing” is unsupported by the record, both because the hearing

lasted for only 34 minutes, id. at 8; Record at 31, 58, and because, “[a]pproximately half way

through the hearing,” her attorney remarked that she appeared uncomfortable, and she agreed:




5
   These are: (i) examining relationship, (ii) treatment relationship, including length of the treatment relationship,
frequency of examination, and nature and extent of the treatment relationship, (iii) supportability – i.e., the adequacy
of the explanation for the opinion, (iv) consistency with the record as a whole, (v) specialization – i.e., whether the
opinion relates to the source’s specialty, and (vi) other factors highlighted by the claimant. See 20 C.F.R. §§
404.1527(c), 416.927(c).

                                                           7
               Q        Let’s . . . go over to your back and your neck and your hip. How do
       these all affect your ability to, to sit? I notice you’re kind of squirming around right
       now.

              A       It makes it hard, it’s like I have to constantly change positions
       because one position might start out comfortable for a few minutes and then it’s
       almost like a pressure build up and then it goes from pressure to pain.

Statement of Errors at 8; Record at 44.

       Nonetheless, as the commissioner argues, neither the colloquy between the plaintiff and

her counsel nor the fact that the hearing lasted for 34 minutes “undercut[s] the ALJ’s finding.”

Defendant’s Opposition to Plaintiff’s Statement of Errors (“Opposition”) (ECF No. 17) at 18.

First, even accepting that the hearing lasted for 34 minutes, it went longer than 30 minutes, which

Dr. Pyenta indicated was the longest the plaintiff could sit without interruption. See Record at

633. Second, the plaintiff cites no authority for the proposition that the ALJ should have deferred

to the plaintiff’s counsel’s observation rather than to his own observation of the plaintiff. To the

contrary, “[t]he credibility determination by the ALJ, who observed the claimant, evaluated his

demeanor, and considered how that testimony fit in with the rest of the evidence, is entitled to

deference, especially when supported by specific findings.” Frustaglia v. Sec’y of Health &

Human Servs., 829 F.2d 192, 195 (1st Cir. 1987); see also, e.g., Dana v. Astrue, Civil No. 09-514-

BW, 2010 WL 3397465, at *2 (D. Me. Aug. 24, 2010) (rec. dec., aff’d Sept. 13, 2010) (“The

plaintiff’s argument on this point essentially takes issue with the [ALJ]’s choice of what evidence

to believe, or what weight to give certain evidence, and that is not a basis for remand.”).

       The plaintiff next challenges the ALJ’s finding that the Pyenta opinion was based heavily

on her subjective complaints, arguing that, “contrary to the ALJ’s finding, Dr. Pyenta cited to a

March 2018 MRI of [the plaintiff]’s cervical spine showing multilevel facet degeneration and an

April 2018 MRI of her lumbar spine showing multilevel disc and facet disease, nerve root



                                                  8
impingement of L5-S1, and mild lumbar stenosis.” Statement of Errors at 8 (citing Record at 433-

36, 492, 632).

         That Dr. Pyenta cited two MRI reports in support of her lifting/carrying restriction does

not undermine the ALJ’s finding that her opinion overall “appear[ed] to be based heavily on the

claimant’s own reporting of her conditions.” Record at 18 (emphasis added). In any event, Dr.

Pyenta did not explain how the MRI results translated into the specific limitations that she

assigned.6 Nor do her treatment notes make up for the deficiency. As the commissioner observes,

see Opposition at 6, Dr. Pyenta’s own observations on examination of the plaintiff were largely

unremarkable: she objectively observed that the plaintiff was not in acute distress, her neck was

supple without any lymphadenopathy or thyromegaly, her extremities had no edema, and

neurologically she was grossly intact with no focal deficits, see Record at 610, 622-23, 628.

         The ALJ, hence, reasonably characterized the Pyenta opinion as based heavily on the

plaintiff’s subjective complaints. That, in turn, was a valid reason to assign it less weight. See,

e.g., Bailey v. Colvin, No. 2:13-cv-57-GZS, 2014 WL 334480, at *3 (D. Me. Jan. 29, 2014) (that

a treating source based his or her opinion primarily on a claimant’s subjective allegations is a

“well-recognized bas[i]s in Social Security law for rejection of a treating physician’s conclusions”)

(footnote and citations omitted).7

         The plaintiff next complains that the ALJ failed to evaluate “the manipulative limitations

set forth in Dr. Pyenta’s opinion or [offer] any specific reasons why such limitations are


6
  The same is true of Dr. Pyenta’s conclusions that the plaintiff ha[d] specified limitations “‘due to cervical spine disc
disease[,] . . . arthritis in the left hip[,] . . . pain in the low back due to disc disease[,]’” and migraines. Statement of
Errors at 6-7 (quoting Record at 634-36).
7
  Although Dr. Pyenta listed the two MRI reports at issue as objective evidence only in support of her lifting/carrying
limitations, the plaintiff correctly notes that she listed degenerative disc disease as a basis for her extensive assessed
manipulative, postural, and environmental limitations. See Statement of Errors at 9; Record at 634-36. The ALJ,
nonetheless, fairly described the limitations set forth therein as heavily based on the plaintiff’s subjective complaints.
See Record at 18.


                                                             9
inconsistent with the evidence of record.” Statement of Errors at 9. Yet, while the ALJ did not

expressly address those limitations, he generally noted evidence of limited treatment, see Record

at 16-17, which constitutes a valid bases on which to discount a treating source’s assessment of

significant limitations, see, e.g., Perkins v. Astrue , 648 F.3d 892, 898-99 (8th Cir. 2011) (affirming

ALJ’s reliance, inter alia, on claimant’s “conservative treatments, including a brief course of

physical therapy[,]” in discounting treating physician’s medical source statement).

       Finally, the plaintiff challenges the ALJ’s discounting of limitations stemming from her

migraine headaches on the basis of gaps in, and refusal of, treatment. See Statement of Errors at

10. Specifically, she takes issue with the ALJ’s findings that “‘[t]he claimant has declined forms

of treatment due to a fear of needles and has instead chosen to maximize her use of the medications

described above’ for other pain symptoms that have been indicated to possibly make her headaches

more difficult to control, and ‘[t]he large gaps in the claimant’s treatment for her alleged migraines

suggests that she has maintained an acceptable level of control with these medications.’” Id. at 9-

10 (quoting Record at 17).

       She asserts that, “[c]ontrary to the ALJ’s findings, treatment notes from both Dr. Pyenta

and treating neurologist Stephanie Lash[, M.D.,] from shortly prior to [the plaintiff]’s hearing

indicate a lengthy history of medication treatment for migraine headaches that had proven to be

ineffective, despite [her] reduction in use of some medications as recommended, and an indication

that her migraine headache symptoms were probably related to the symptoms of degenerative disc

disease in her cervical spine, as described in Dr. Pyenta’s opinion, resulting in a referral for EMG

testing which does not appear to have been completed in time to be in evidence prior to the

hearing.” Id. (citing Record at 619-29, 634-36). She adds that the ALJ’s handling of this issue

contravened Social Security Ruling 16-3p (“SSR 16-3p”), which provides that the commissioner



                                                  10
“‘will not find an individual’s symptoms inconsistent with the evidence in the record on this basis

without considering possible reasons he or she may not comply with treatment or seek treatment

consistent with the degree of his or her complaints.’” Id. (quoting SSR 16-3p, reprinted in West’s

Social Security Reporting Service Rulings 1983-1991 (Supp. 2019), at 673).

       That the plaintiff had a “lengthy history of medication treatment for migraine headaches

that had proven to be ineffective” does not contradict the pertinent portion of the ALJ’s findings.

As the commissioner notes, see Opposition at 15, the ALJ acknowledged the plaintiff’s lengthy

history of medication use, noting that in 2014 she used Valium, Vicodin, and gabapentin, in 2017

“she was taking several medications” including “Fioricet, Maxalt and Compazine[,]” and in 2018

she “frequen[tly] . . . use[d] . . . butalbital and daily use[d] nonsteroidal and narcotic medication

for other pain control[,]” Record at 17. However, the ALJ noted that Dr. Lash considered her

frequent medication use “concern[ing],” observing that, with such frequent use, “it may be very

difficult to get her headaches under control with this combination.” Id. (citation and internal

quotation marks omitted).

       That there were gaps in treatment for the plaintiff’s migraine headaches, and that she

refused potentially effective treatment in the form of Botox injections, constituted valid reasons to

discount the extent of limitations stemming from them. See, e.g., Moret Rivera v. Sec’y of Health

& Human Servs.,19 F.3d 1427 (table), No. 93-1700, 1994 WL 107870, at *5 (1st Cir. Mar. 23,

1994) (“A gap in the medical evidence may itself be evidence that the claimant’s condition was

not as dire as alleged.”); Galford v. Astrue, Civil Action No. 5:09CV102, 2010 WL 5441634, at

*19-20 (N.D. W. Va. Dec. 8, 2010) (noting that declining treatment cuts against a finding of

disability absent good reason to do so; concluding that claimant’s fear of needles not a good reason

to decline prescribed treatment).



                                                 11
       As the commissioner observes, see Opposition at 15, to the extent that the plaintiff contends

that the ALJ contravened SSR 16-3p by failing to consider her reasons for the gaps in treatment

for migraine headaches, she fails to meet her burden on appeal of identifying reasons for those

gaps, see Statement of Errors at 10; Roxauna M. v. Berryhill, No. 1:17-cv-00350-NT, 2018 WL

3493075, at *6 (D. Me. July 20, 2018) (rec. dec., aff’d, Aug. 22, 2018) (“Yet, while [the ALJ] did

not consider any possible reasons for these purported failures, the plaintiff identifies none that he

could have considered, instead arguing that he had a duty to make such an inquiry.”).

       While she asserts that the ALJ contravened SSR 16-3p in failing to take into account her

fear of needles in declining Botox treatment, she concedes that he noted her unwillingness to try

Botox among other “‘forms of treatment’” for “‘fear of needles’” and offers no reasoned argument

why he was obliged to deem this a good reason for refusing treatment. Statement of Errors at 9

(quoting Record at 17). In any event, as the commissioner notes, see Opposition at 16, the record

reflects that the plaintiff had a hip injection in May 2017, see Record at 442-43, and a corticosteroid

injection in November 2017, see id. at 605, bearing on the weight of her justification for forgoing

forms of treatment requiring the use of needles.

       Finally, that Dr. Pyenta indicated that the plaintiff’s migraine headache symptoms might

have been related to her cervical degenerative disc disease does not undercut the ALJ’s findings

regarding that impairment. As the plaintiff acknowledges, see Statement of Errors at 10, the record

is inconclusive. While Dr. Pyenta referred the plaintiff for EMG testing to explore that possible

connection, no EMG results are of record. See id.

        In sum, the ALJ did not erroneously evaluate Dr. Pyenta’s opinion because the ALJ gave

substantially-supported “good reasons” for giving her opinion little weight.




                                                   12
                     B. Treatment of Agency Nonexamining Consultants

       The plaintiff also challenges the ALJ’s assignment of great weight to the opinions of

agency nonexamining consultants Drs. Hayes and Ringel. See Statement of Errors at 8-9. The

ALJ explained:

       [A]t the Initial level, Robert Hayes, DO opined that the [plaintiff] would be capable
       of a restricted range of light work with frequent balancing and occasional climbing
       of ramps, stairs, ladders, ropes and scaffolds, stooping, kneeling, crouching and
       crawling. Dr. Hayes opined that the [plaintiff] should avoid concentrated exposure
       to extreme cold, vibrations, fumes, odors[,] dusts, gases, and poor ventilation due
       to their ability to trigger migraines and concentrated exposure to hazards and
       operation of hazardous machines due to a long history of sedative medication use.
       At Reconsideration, Edward Ringel, MD adopted the restrictions set forth by Dr.
       Hayes. Great weight is given to these opinions as they are consistent with the
       objective medical record and the [plaintiff]’s course of treatment for her conditions,
       which shows that [she] has been able to retain independence and that she was able
       to recover from her hip surgery without the need for home health care or physical
       therapy.

Record at 17 ( internal citations omitted).

       “The amount of weight that can properly be given the conclusions of non-testifying, non

examining physicians will vary with the circumstances, including the nature of the illness and the

information provided the expert.” Rose v. Shalala, 34 F.3d 13, 18 (1st Cir. 1994) (citations and

internal quotation marks omitted). “In some cases, written reports submitted by nontestifying,

nonexamining physicians cannot alone constitute substantial evidence, although this is not an

ironclad rule.” Id. (citations and internal quotation marks omitted)). This court has noted that

“there is no bright-line test of when reliance on a nonexamining expert consultant is permissible

in determining a claimant's physical or mental RFC,” although “[f]actors to be considered include

the completeness of the consultant’s review of the full record and whether portions of the record

unseen by the consultant reflect material change or are merely cumulative or consistent with the



                                                13
preexisting record and/or contain evidence supportably dismissed or minimized by the

administrative law judge.” Brackett v. Astrue, No. 2:10-cv-24-DBH, 2010 WL 5467254, at *5 (D.

Me. Dec. 29, 2010) (rec. dec., aff’d Jan. 19, 2011) (citations omitted).

           The plaintiff contends that because Drs. Hayes and Ringel did not see the March 2018 and

April 2018 cervical and lumbar MRI reports, which she characterizes as revealing “‘new or

progressive’” abnormal findings compared with the 2014 MRI reports that they did review, their

opinions cannot stand as substantial evidence in support of the ALJ’s RFC determination.

Statement of Errors at 8-9; compare Record at 60-69 (containing Hayes opinion), 82-93

(containing Ringel opinion) with id. at 433-36 (April 2018 MRI report), 492 (March 2018 MRI

report).

           Yet, the ALJ discussed the 2014 and 2018 MRI reports. He noted that the April 3, 2014,

lumbar spine MRI report revealed degenerative changes at the L5-S1 level and moderate spinal

stenosis at the L4-L5 level with ligamentum hypertrophy, while the April 4, 2018, lumbar spine

MRI report revealed mild spinal canal narrowing and moderate bilateral subarticular zone and

foraminal narrowing and was inconclusive for a “tiny” right foraminal disc protrusion at L2-L3.

See Record at 16. He added that, while the June 3, 2014, cervical spine MRI report revealed early

degenerative disc disease, the March 20, 2018, cervical spine MRI report showed progressive left-

sided recess and foraminal narrowing at the C6-C7 level with bilateral recess narrowing at the C4-

C5 and C5-C6 levels, likely progressive. See id.

           The plaintiff, nonetheless, complains that the ALJ minimized the findings in the 2018 MRI

reports and ignored Dr. Pyenta’s interpretation of the 2018 lumbar spine MRI as revealing nerve-

root impingement at L5-S1. See Statement of Errors at 8-9; Record at 632 (notation by Dr. Pyenta

on first page of her MSS opinion that 2018 lumbar spine MRI revealed “multilevel disc + facet



                                                  14
disease[,]” “nerve root impingement of L5-S1[,]” and “mild lumbar stenosis”). She elaborates that

“the ALJ’s findings appear to understate the significance of the findings set forth in the MRI

report[,]” which described “more extensive abnormalities than indicated by the ALJ’s finding[,]”

and, in any event, Dr. Pyenta “was in a better position to offer an opinion regarding the significance

of the MRI report findings than the ALJ, as a lay-person[,]” Statement of Errors at 8.

       On the first point, as the commissioner argues, “[the] [p]laintiff fails to identify any

particular abnormality in the MRI results that she believes was improperly omitted” or understated.

Opposition at 7. On the second point, as the commissioner observes, see id., the radiologist who

interpreted the MRI did not note nerve-root impingement but, rather, “moderate bilateral

subarticular zone and foraminal narrowing, potentially impacting the traversing bilateral L5 and

exiting bilateral L4 nerve roots respectively” and “mild active endplate degeneration and moderate

right-sided foraminal narrowing at L5-S1 and please correlate with any right L5 radicular

symptoms[,]” Record at 434 (emphasis added). Such equivocal findings are not, in themselves,

proof of a disabling degenerative disc disease impairment. See, e.g., Lindsay S. v. Berryhill, No.

2:18-cv-00017-JHR, 2019 WL 1447466, at *3 (D. Me. Mar. 31, 2019) (“[T]he May 2016 MRI

report, which recommended ‘[c]linical correlation’ of the MRI findings and ‘[f]ollow up as

clinically warranted[,]’ was not, in itself, proof of a disabling or significant back impairment.”

(citation and internal quotation marks omitted) (alterations in original)).

       Beyond this, the ALJ went on to cite additional record evidence that cuts against a finding

that the 2018 MRI reports were material. He noted that, although the plaintiff had an emergency

department visit for back pain in 2012 and was referred for physical therapy in May 2013 due to

reports of back pain, there was “no indication in the record that [she] ha[d] had additional physical

therapy, a TENS unit, or that she ha[d] tried other conservative modalities[,]” and “no indication



                                                 15
that [she] ha[d] been referred to a surgical specialist for further evaluation or treatment.” Record

at 16.

         The plaintiff does not challenge the ALJ’s reliance on this evidence, which, in conjunction

with the ALJ’s discussion of the 2018 MRI reports, supplies substantial evidence that those reports

did not undermine his reliance on the opinions of Drs. Hayes and Ringel. See, e.g., Anderson v.

Astrue, No. 1:11-cv-476-DBH, 2012 WL 5256294, at *4 (D. Me. Sept. 27, 2012) (rec. dec., aff’d

Oct. 23, 2012), aff’d, No. 13-1001 (1st Cir. June 7, 2013) (an ALJ may rely on the opinions of

agency nonexamining consultants who have not seen later-submitted evidence when that evidence

does not “call into question their conclusions”).

                                               II. Conclusion

         For the foregoing reasons, I recommend that the commissioner’s decision be AFFIRMED.

                                                  NOTICE


        A party may file objections to those specified portions of a magistrate judge’s report or
proposed findings or recommended decisions entered pursuant to 28 U.S.C. § 636(b)(1)(B) for
which de novo review by the district court is sought, together with a supporting memorandum,
within forty-four (44) days after being served with a copy thereof.8 A responsive memorandum
shall be filed within fourteen (14) days after the filing of the objection.

        Failure to file a timely objection shall constitute a waiver of the right to de novo review
by the district court and to appeal the district court’s order.



         Dated this 6th day of April, 2020.


                                                            /s/ John H. Rich III
                                                            John H. Rich III
                                                            United States Magistrate Judge



8
 Federal Rule of Civil Procedure 72(b)(2) provides for a 14-day objection period. The Court, however, recently
extended by 30 days any deadline between the date of the order (March 18, 2020) and May 1, 2020. (General Order
2020-2.)

                                                      16
